USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1436                                    UNITED STATES,                                      Appellee,                                          v.                                JEMAL MAURICE SIMMONS,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. D. Brock Hornby, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            George M. Hepner, III on brief for appellant.            _____________________            Jay P.  McCloskey, United States  Attorney, and  Helene Kazanjian,            _________________                                ________________        Assistant   United  States  Attorney,   on  Motion   and  Incorporated        Memorandum  to  Dismiss  Appeal  Pursuant  to  Local  Rule  27.1,  for        appellee.                                 ____________________                                   August 14, 1996                                 ____________________                 Per  Curiam.   Upon  careful  review of  the  briefs and                 ___________            record,  it appears that no substantial question is presented            in this appeal and that summary disposition is appropriate.                 Defendant  first argues  that,  in selecting  a sentence            within  the guideline range,  the district court  should have            given fuller consideration to defendant's alleged cooperation            with the government.  We may not review that argument because            we have no  jurisdiction to consider an  appeal from sentence            that  was within  the  applicable  guideline  range  and  was            correctly  determined.  United States  v. Tucker, 892 F.2d 8,                                    _____________     ______            10 (1st Cir.  1989).  Here, the transcript  of the sentencing            hearing  indicates that defendant  had a full  opportunity to            present his legal and factual position, and that the district            court  considered  that  position,  but  was  not  persuaded.            Having  failed  to  request  an  evidentiary  hearing  below,            defendant now may not properly complain that further evidence            should have been taken.                 We also  reject defendant's constitutional  challenge to            disparate sentences  imposed  for  crack,  as  compared  with            powder, cocaine crimes.  We perceive no reason to depart here            from the existing precedent  on that issue, United States  v.                                                        _____________            Singleterry, 29 F.3d  733, 740 (1st Cir. 1994).   Further, we            ___________            perceive  no  need  for  additional  argument  following  the            decision announced in  United States v. Armstrong,  116 S.Ct.                                   _____________    _________            1480 (1996).                 Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -3-